Citation Nr: 0902490	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-39 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss with left 
ear injury, including as secondary to blast.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty for more than 20 years prior to 
his retirement in May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2008, the Board remanded for further development.   


FINDINGS OF FACT

1.  The veteran does not have hearing loss in the right ear 
related to service.   

2.  The preponderance of the evidence is against a finding 
that current hearing loss in the left ear with left ear 
injury is related to service, including as secondary to 
blast.


CONCLUSION OF LAW

Hearing loss with left ear injury was not incurred in or 
aggravated by service, including as secondary to blast, and 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2004, March 2005, June 
2005, and March 2008, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In March 2008, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran contends that that he has a hole in his left ear 
from service which has led to hearing loss.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

Service treatment records show that during active service in 
August 1983 the veteran was involved in an explosive accident 
for which he was hospitalized for one day.  Injury was 
primarily to the left hand but a physical examination also 
revealed a hemorrhagic tympanic membrane with a traumatic 
perforation in the superior posterior quadrant rendering 
abnormal evaluations of auditory acuity, external ear, and 
canals/drums.  Upon discharge from the hospital, the veteran 
was prescribed cortisporin otic suspension ear drops.  The 
examination report at service discharge in February 1995 
noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
15
15
20
15
20

Post-service medical records include a VA clinical record 
dated in December 2000 which noted the veteran's complaint of 
bilateral ear pressure.  Review of systems revealed no ear 
problems and an assessment of vertigo was noted.  In August 
2004, he complained of high pitched ringing which subsided 
and a diagnosis of vertigo, probably inner ear infections, 
was noted.  

Pursuant to the February 2008 Board remand, VA afforded the 
veteran an audiology examination in April 2008 for which the 
claims folder was reviewed in conjunction with evaluation of 
the veteran.  The following pure tone thresholds, in 
decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
25
30
LEFT
15
20
25
40
60

Speech recognition was 98 percent in the right ear 96 percent 
in the left ear.  The examiner noted a diagnosis of hearing 
within normal limits through 3000 hertz with a mild high 
frequency sensorineural hearing loss in the right ear, and 
hearing within normal limits through 2000 hertz and mild 
sensorineural hearing loss at 3000 hertz and moderately 
severe high frequency sensorineural hearing loss in the left 
ear.  The examiner opined that it was not likely that the 
veteran's current hearing loss was related to military 
service since various hearing evaluations showed normal 
hearing, including the examination report at service 
discharge in February 1995, which was after the accident and 
prior to service discharge.

Based on the evidence, the Board finds that service 
connection for hearing loss with left ear injury, including 
as secondary to blast, is not warranted.  At the outset, the 
Board notes that the veteran does not currently have hearing 
loss in the right ear in accordance with VA regulations.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for hearing loss in the right ear is not 
warranted.  

On the other hand, the veteran currently has hearing loss in 
the left ear for VA purposes and was involved in an explosive 
accident during service.  However, there is no competent 
medical evidence that current left ear hearing loss is 
related to service.  In fact, service treatment records, 
including the examination report at service discharge, are 
negative for hearing loss.  The first indication of hearing 
loss in the left ear was not until the April 2008 VA 
examination report, which is 13 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Additionally, there is no opinion 
which provides a nexus between current left ear hearing loss 
and any incident in service.  In fact, the April 2008 VA 
examiner specifically found that current hearing loss was not 
related to service since the veteran's hearing loss was noted 
to be normal subsequent to the in-service accident.  
Therefore, the criteria for service connection for hearing 
loss with left ear injury, including as secondary to blast, 
are not met. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hearing loss with left ear injury, including as 
secondary to blast, related to service) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Service connection for hearing loss with left ear injury, 
including as secondary to blast, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


